Name: Commission Directive 86/267/EEC of 20 May 1986 amending Directive 72/169/EEC determining the characteristics and minimum conditions for inspecting vine varieties
 Type: Directive
 Subject Matter: cultivation of agricultural land;  Europe;  marketing;  agricultural activity
 Date Published: 1986-06-26

 Avis juridique important|31986L0267Commission Directive 86/267/EEC of 20 May 1986 amending Directive 72/169/EEC determining the characteristics and minimum conditions for inspecting vine varieties Official Journal L 169 , 26/06/1986 P. 0046 - 0047 Finnish special edition: Chapter 3 Volume 21 P. 0112 Swedish special edition: Chapter 3 Volume 21 P. 0112 *****COMMISSION DIRECTIVE of 20 May 1986 amending Directive 72/169/EEC determining the characteristics and minimum conditions for inspecting vine varieties (86/267/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 68/193/EEC of 9 April 1968 on the marketing of material for the vegetative propagation of the vine (1), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 5d (2) thereof, Whereas, in accordance with Directive 68/193/EEC, Member States are obliged to compile a catalogue of the varieties accepted for certification and inspection on their territory of standard propagating material; Whereas the acceptance of varieties is subject to Community conditions which must be enforced by means of official inspections and in particular by crop inspections; Whereas the inspections must cover a sufficient number of characteristics to enable the varieties to be described; Whereas those characteristics were fixed by Commission Directive 72/169/EEC (3); Whereas Annex I to that Directive contains a list of vine varieties to be used as control varieties for establishing phenological dates; Whereas it is now necessary to specify control varieties for Greece and Spain; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex I (B) (1) to Directive 72/169/EEC is hereby amended by the insertion of the following after item 1.1.1: 1.2.3 // '1.1.1a. // as regards Greece: // // // 1.1.1a.1. white grape varieties // - Savatiano, Zoumiatiko, Vilana, Assyrtiko, Chardonnay // // 1.1.1a.2. black grape varieties // - Mandilaria, Xynomavro, Cabernet Sauvignon, Korinthiaki // // 1.1.1a.3. table grape varieties // - Razaki, Cardinal, Italia, Soultanina, Perlette // 1.1.1b. // as regards Spain: // // // 1.1.1b.1. white grape varieties // - Airen, Palomino, Pedro XimÃ ©nez, Viura-Macabeo // // 1.1.1b.2. black grape varieties // - Bobal, Garnacha, Mazuela, Tempranillo // // 1.1.1b.3. table 1985, p. 8. (3) OJ No L 103, 2. 5. 1972, p. 25. Article 2 Member States shall bring into force not later than 1 January 1987 the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 20 May 1986. For the Commission Frans ANDRIESSEN Vice-President grape varieties // - Moscatel, Roseti, Aledo, Ohanes'. (1) OJ No L 93, 17. 4. 1968, p. 15. (2) OJ No L 362, 31. 12.